NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                      IN THE DISTRICT COURT OF APPEAL
                                      OF FLORIDA
                                      SECOND DISTRICT

CHRISTINA PAYLAN, M.D.,               )
                                      )
             Appellant,               )
                                      )
v.                                    )    Case No. 2D18-302
                                      )
JUDICIAL QUALIFICATIONS               )
COMMISSION; and GREGORY               )
HOLDER, Circuit Court Judge,          )
                                      )
             Appellees.               )
                                      )

Opinion filed May 3, 2019.

Appeal from the Circuit Court for
Hillsborough County; Gregory G.
Groger, Judge.

Christina Paylan, M.D., pro se

Ashley Moody, Attorney General, and
Caroline Johnson Levine, Assistant
Attorney General, for Appellees.


PER CURIAM.

             Affirmed.


NORTHCUTT, VILLANTI, and SMITH, JJ., Concur.